Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 55-57,59-60,65-67,69-70,74 and 81 remain.

Information Disclosure Statement
The information disclosure statement submitted on 07/12/2022 and 08/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Higbee Reg. No. 67052 on 08/11/2022. 
   
The following claims have been amended as follows: 

55.		(Currently Amended) A method comprising:
presenting, via an interface, a plurality of dynamic icons representing a plurality of items, the plurality of dynamic icons comprising at least a first dynamic icon representing a first item and a second dynamic icon representing a second item;
detecting a type of input device associated with the interface, wherein detecting the type of input device associated with the interface comprises determining that the type of input device is a stationary terminal;
determining, via the processor, a relevance score associated with each of the first dynamic icon and the second dynamic icon, wherein a first relevance score associated with the first dynamic icon is greater than a second relevance score associated with the second dynamic icon;
determining a visual bias for at least the first dynamic icon, wherein determining the visual bias comprises determining a position of the first dynamic icon within the interface based on the type of input device, wherein the position of the first dynamic icon is closer to a dominant hand of the user of the input device, and wherein the dominant hand of the user is identified based on a user profile; and
applying the visual bias, via the interface, to the first dynamic icon.

56.	(Currently Amended) The method of claim 55, wherein determining visual bias further comprises of the first dynamic icon is at a higher priority area of the interface than the second position.

57.	(Previously Presented) The apparatus of claim 56, wherein the higher priority area comprises an area of higher accessibility to a user of the input device. 

58. 	(Cancelled)

59.	(Currently Amended) The method of claim 55, wherein the user profile comprises preference data associated with the user, and wherein determining the position of the first dynamic icon within the interface is at least partially based on the preference data.

60.	(Previously Presented) The method of claim 59, wherein the preference data comprises a handedness preference associated with the user.

61.	(Cancelled)

62.	(Cancelled)

63.	(Cancelled) 

64.	(Cancelled) 

65.	(Currently Amended) An apparatus 
cause presentation of a plurality of dynamic icons representing a plurality of items on an interface, the plurality of dynamic icons comprising at least a first dynamic icon representing a first item and a second dynamic icon representing a second item;
detect a type of input device associated with the interface, wherein detecting the type of input device associated with the interface comprises determining that the type of input device is a stationary terminal;
determine, via the processor, a relevance score associated with each of the first dynamic icon and the second dynamic icon, wherein a first relevance score associated with the first dynamic icon is greater than a second relevance score associated with the second dynamic icon;
determine a visual bias for at least the first dynamic icon, wherein determining the visual bias comprises determining a position of the first dynamic icon within the interface based on the type of input device, wherein the position of the first dynamic icon is closer to a dominant hand of the user of the input device, and wherein the dominant hand of the user is identified based on a user profile; and
cause the interface to apply the visual bias to the first dynamic icon.

66.	(Currently Amended) The apparatus of claim 65, wherein determining the visual bias further comprises of the first dynamic icon is at a higher priority area of the interface than the second position.

67.	(Previously Presented) The apparatus of claim 66, wherein the higher priority area comprises an area of higher accessibility to a user of the input device. 

68.	(Cancelled)

69.	(Currently Amended) The apparatus of claim 65, wherein the user profile comprises preference data associated with the user, and wherein determining the position of the first dynamic icon within the interface is at least partially based on the preference data.

70.	(Previously Presented) The apparatus of claim 69, wherein the preference data comprises a handedness preference associated with the user.

71.	(Cancelled)

72.	(Cancelled)

73.	(Cancelled) 

74.	(Currently Amended) A non-transitory computer readable medium having computer program instructions stored therein, said instructions when executed by a processor:
causing presentation of a plurality of dynamic icons representing a plurality of items on an interface, the plurality of dynamic icons comprising at least a first dynamic icon representing a first item and a second dynamic icon representing a second item;
detecting a type of input device associated with the interface, wherein detecting the type of input device associated with the interface comprises determining that the type of input device is a stationary terminal;
determining, via the processor, a relevance score associated with each of the first dynamic icon and the second dynamic icon, wherein a first relevance score associated with the first dynamic icon is greater than a second relevance score associated with the second dynamic icon;
determining a visual bias for at least the first dynamic icon, wherein determining the visual bias comprises determining a position of the first dynamic icon within the interface based on the type of input device, wherein the position of the first dynamic icon is closer to a dominant hand of the user of the input device, and wherein the dominant hand of the user is identified based on a user profile; and
cause the interface to apply the visual bias to the first dynamic icon.

75.-80. (Cancelled)

81. 	(Currently Amended) The method of claim 55, wherein determining the relevance score associated with each of the first dynamic icon and the second dynamic icon comprises: 
determining the relevance score via a machine learning model, wherein the machine learning model is derived using a training data set comprising data structures associated with at least a portion of the plurality of items;
computing, via the machine learning model, a confidence rating associated with the portion of the plurality of items; and
verifying a data quality of the respective data structures based on the confidence rating.

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/27/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 55, 65 and 74 when taken in the context of the claims as a whole.  Specifically, the combination of presenting, via an interface, a plurality of dynamic icons representing a plurality of items, the plurality of dynamic icons comprising at least a first dynamic icon representing a first item and a second dynamic icon representing a second item, detecting a type of input device associated with the interface, wherein detecting the type of input device associated with the interface comprises determining that the type of input device is a stationary terminal, determining, via the processor, a relevance score associated with each of the first dynamic icon and the second dynamic icon, wherein a first relevance score associated with the first dynamic icon is greater than a second relevance score associated with the second dynamic icon, determining a visual bias for at least the first dynamic icon, wherein determining the visual bias comprises determining a position of the first dynamic icon within the interface based on the type of input device, wherein the position of the first dynamic icon is closer to a dominant hand of the user of the input device, and wherein the dominant hand of the user is identified based on a user profile and applying the visual bias, via the interface, to the first dynamic icon.
At best the prior arts of record, specifically, Sweeney (US 20110138324 A1) teaches icons and guis according to input device (see Fig. 2A and ¶33,¶38). Kirkham et al. (US 8464180 B1 hereinafter Kirkham) teaches assigning scores to icons and placing them accordingly (see Col. 7 Ln. 15-31)
Newly cited art Chervets et al. (US20120226985A1) teaches determining the configuration of endpoints and changing the desktop accordingly (see ¶38-40 and ¶20) Salmimaa  et al. (US 20030063128 A1) teaches priority selection of icons in sections having different profiles having different context (see ¶11 and ¶26)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 55, 65 and 74 as a whole.
Thus, claims 55, 65 and 74 are allowed over the prior art of record.
Claims 56-57, 59-60, 66-67, 69-70 and 81 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/27/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143